                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION

CHAD TAYLOR                                                                   PLAINTIFF

v.                               No. 2:18-CV-02044

MORIAH MANAGEMENT, LLC                                                      DEFENDANT

                                     JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED WITH

PREJUDICE.

     IT IS SO ADJUDGED this 8th day of November, 2018.


                                                       /s/P. K. Holmes, ΙΙΙ
                                                       P.K. HOLMES, III
                                                       CHIEF U.S. DISTRICT JUDGE
